DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on march 17, 2020, June 5, 2020 and November 23, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201710492273.6, filed on June 23, 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 6-8, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudolf et al, U.S. Patent Application Publication No. 20140362832 A1 (hereinafter Rudolf, included in Applicant’s Information Disclosure Statement).

Regarding Claim 1, Rudolf discloses a method (e.g., ¶ [0009] [0012] [0130]-[0135], method implemented in a WTRU), comprising: 
including, by a device, a cyclic redundancy check bit into a transport block (TB) (e.g., ¶ [0130], encoding and/or interleaving of one or more transport blocks in a transmission interval (TTI), each transport block being channel coded using cyclic redundancy check (CRC) addition);
dividing, by the device, the TB into k code blocks (CBs), wherein k is an integer greater than or equal to 1 (e.g., ¶ [0130], Each transport block may be segmented into code blocks);
separately performing, by the device, channel coding on the k CBs (e.g., ¶ [0130], Each transport block may be channel coded) to obtain one or more bit sequences Sj, wherein j is a numeric sequence of integers from 1 to k (e.g., ¶ [0133] [0134], Sequence of symbols may be generated for at least one antenna port.  These symbols may be mapped onto resource elements of a number of subframes N, 1 (where j = 1), or the sequence can be interpreted as a set of coded bits transmitted to one or more redundancy versions, wherein each set in a redundancy version is a separate sequence (e.g., ¶ [0131]); ¶ [0171], channel-coded data sequence transmitted on all or a subset of OFDM symbols in a timeslot); and 
mapping, by the device, the one or more bit sequences Sj to transmission resources in N basic transmission time units, wherein N is an integer greater than 1, and for each of the one or more bit sequences Sj (e.g., ¶ [0133] [0134] [0171], timeslot may be a subframe or subframe second. The channel-coded data sequence may correspond to all or a subset of channel-coded bits determined from channel-coding a transport block that is to be mapped to a timeslot, subframe, and/or TTI.);
one or more bit sequences in a respective bit sequence Sj is mapped to transmission resources in Mj basic transmission time units, the Mj basic transmission time units are a subset or a universal set of the N basic transmission time units, and Mj is an integer greater than 1 and less than or equal to N (e.g., ¶ [0133] [0134] [0171], sequence symbols (bits) are mapped onto resource elements of a number of subframes N, where N may be larger than 1. The channel-coded data sequence may correspond to all or a subset of channel-coded bits determined from channel-coding a transport block that is to be mapped to a timeslot, subframe, and/or TTI.);
a last bit in the respective bit sequence Sj is mapped to a respective mth basic transmission time unit in the Mj basic transmission time units; a first bit in the respective bit sequence Sj is mapped to a respective (m+1)th basic transmission time unit (e.g., ¶ [0132], scrambling, modulation and resource mapping of coded bits for transmission, mapped onto at least one transmission layer, transform precoded, precoded, and/or mapped to resource elements. The layer mapping and precoding steps may be such that symbols (i.e., bits) mapped to resource elements in adjacent subframes (i.e., adjacent time units)); and the last bit and the first bit are contiguous in the respective bit sequence Sj, m is an integer greater than or equal to 1, and m+1 is less than or equal to Mj (e.g., ¶ [0131] [0132], adjacent coded bits may be mapped to resource elements in adjacent or non-adjacent subframes).

Regarding Claim 2, Rudolf discloses all the limitations of the method according to claim 1.
Rudolf discloses wherein mapping the one or more sequences Sj to the transmission resources in the N basic transmission time units comprises: … sequentially mapping the one or more bit sequences Sj to the transmission resources in the N basic transmission time units (e.g., ¶ [0132], adjacent coded bits may be mapped to resource elements in adjacent or non-adjacent subframes), wherein sequential mapping the one or more bit sequences Sj comprises continuously mapping bit sequences in a same Sj to transmission resources in the plurality of basic transmission time units (e.g., ¶ [0138], interleave the subframes onto which 

Regarding Claim 4, Rudolf discloses all the limitations of the method according to claim 1.
Rudolf discloses wherein the plurality of basic transmission time units comprises a subframe, a slot, or a mini-slot (e.g., ¶ [0133] [0134] [0171], sequence symbols (bits) are mapped onto resource elements of a number of subframes).

Regarding Claim 6, Rudolf discloses all the limitations of the method according to claim 1.
Rudolf discloses further comprising: when determining that a receiving device fails to receive the TB, obtaining a first bit sequence starting from a location in the one or more bit sequences Sj (e.g., ¶ [0089], the WTRU may retransmit the same transport block using a second HARQ process that follows a first HARQ process by x+k subframes); and mapping the first bit sequence to the transmission resources in the Mj basic transmission time units, wherein the location is preset by the device or the receiving device (e.g., ¶ [0089], HARQ process that follows a first HARQ process by x+k subframes).

Regarding Claim 7, the claim is directed to a method for a receiving device to receive target data from a sending device, wherein the functional limitations for generating and transmitting the information that is received by the receiving device are claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 6.  

Regarding Claim 8, Rudolf discloses all the limitations of the method according to claim 7.
The functional limitations of Claim 8 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 8.  

Regarding Claim 10, Rudolf discloses a device, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor (e.g., FIG.1B, wireless transmit/receive unit (WTRU) 102 with processor 118, memory 130/132), the program including instructions for performing functional operations that are similar in the method of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 10.  

Regarding Claim 11, Rudolf discloses all the limitations of the device according to claim 10.
The functional limitations of Claim 11 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 11.  

Regarding Claim 13, Rudolf discloses all the limitations of the device according to claim 11.
claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 13.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al, U.S. Patent Application Publication No. 20200059332 A1(hereinafter Takeda332)

Regarding Claim 3, Rudolf discloses all the limitations of the method according to claim 2.
Rudolf discloses further comprising: sending first indication information to a receiving device (e.g., ¶ [0007] [0061] [0065], indication of control channel information), but does not expressly disclose further comprising sending first indication information to a receiving device, wherein the first indication information indicates a mapping manner in which the device maps the one or more bit sequences Sj to the transmission resources in the N basic transmission time units, and the mapping manner comprises cross mapping the one or more bit sequences Sj or sequential mapping the one or more bit sequences Sj.
Takeda332 discloses further comprising sending first indication information to a receiving device (e.g., ¶ [0104] [0166] [0186], indicate number and location of slots to transmit uplink control channel, and whether mapping is continuous or non-continuous), wherein the first indication information indicates a mapping manner in which the device maps the one or more bit sequences Sj to the transmission resources in the N basic transmission time units (e.g., ¶ [0104] [0166] [0186], mapping to slot locations), and the mapping manner comprises cross mapping the one or more bit sequences Sj or sequential mapping the one or more bit sequences Sj (e.g., ¶ [0104] [0166] [0186], mapping may be continuous or non-continuous).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of mapping bit sequence of encoded transport blocks and sending the mapping information to the receiver, as disclosed by Rudolf, with the disclosure of mapping indication comprising sequential mapping information, as disclosed by Takeda332. The motivation to combine would have been to efficiently transmit allocated channel information. 

Regarding Claim 9, Rudolf discloses all the limitations of the method according to claim 8.
The functional limitations of Claim 9 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 9.  

Regarding Claim 12, Rudolf discloses all the limitations of the device according to claim 11.
The functional limitations of Claim 12 are similar to claim 3. Therefore, the reasoning used in the examination of claim 3 shall be applied to claim 12.  

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al, U.S. Patent Application Publication No. 20200136783 A1 (hereinafter Takeda783)

Regarding Claim 5, Rudolf discloses all the limitations of the method according to claim 1.
Rudolf discloses wherein the one or more bit sequences Sj  are obtained after channel coding (e.g.,¶ [0171], The channel-coded data sequence may correspond to all or a subset of channel-coded bits determined from channel-coding a transport block that is to be mapped to a timeslot, subframe, and/or TTI).
Rudolf does not expressly disclose low-density parity-check (LDPC) coding.
Takeda783 discloses wherein the one or more bit sequences Sj  are obtained after low-density parity-check (LDPC) coding (e.g.,  FIG. 2; ¶ [0033], transmission process where CB (code block) segmentation is used on a TB (transport block, an information bit sequence including CRC bits), to which CRC (Cyclic Redundancy Check) bits are appended. Channel coding may be low-density parity-check code (LDPC)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of channel coding a bit sequence of a segmented transport block that incorporates CRC, as disclosed by Rudolf, with the disclosure of LDPC channel coding for a segmented transport block that uses CRC, as disclosed by Takeda783. The motivation to combine would have been to efficiently transmit allocated channel information in a 5G network. 

Claim 14, Rudolf discloses all the limitations of the device according to claim 10.
The functional limitations of Claim 14 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 14.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471